10
11
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 1:19-cv-06809-PAE Document 10 Filed 08/01/19 Page 1 of 2
Case 1:19-cv-06809-PAE Document 9 Filed 07/31/19 Page 1 of 2

Evan J, Smith

BRODSKY & SMITH, LLC
240 Mineola Boulevard
First Floor

Mineola, NY 11501
Telephone: 516.741.4977
Facsimile: 516.741.0626
esmith@brodskysmith.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

FRANK FERREIRO, on behalf of Case No.: 1:19-cv-06809-PAE
himself and all others similarly situated,

Plaintiff, NOTICE OF VOLUNTARY DISMISSAL

vs. PURSUANT TO E.R.C.P. 41(a)(1)(A)(i)

BARNES & NOBLE, INC., LEONARD
RIGGIO, GEORGE CAMPBELL JR.,
MARK D. CARLETON, SCOTT S.
COWEN, WILLIAM T, DILLARD II, AL
FERRARA, PAUL B. GUENTHER,
PATRICIA L. HIGGINS, IRWIN D.
SIMON, and KIMBERLY A. VAN DER
ZON,

 

Defendants.

Notice is hereby given that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil
Procedure, plaintiff Frank Ferreiro (“Plaintiff’) voluntarily dismisses this action with prejudice as
to Plaintiff's individual claims only and without prejudice as to the claims of the putative class.
This notice of dismissal is being filed before service by Defendants of either an answer or a motion

for summary judgment. Since no class has been certified and the dismissal is with prejudice to

NOTICE OF VOLUNTARY DISMISSAL

 
Case 1:19-cv-06809-PAE Document 10 Filed 08/01/19 Page 2 of 2
Case 1:19-cv-06809-PAE Document9 Filed 07/31/19 Page 2 of 2

Plaintiff only and without prejudice as to all other members of the putative class, notice of this

dismissal is not required. Plaintiff's dismissal of this Action is effective upon filing of this notice.

ao nN aD

So Oo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Dated: July 31, 2019

SO ORDERED.

BRODSKY & SMITH, LLC

By: /s/ Evan J, Smith
Evan J. Smith
240 Mineola Boulevard
First Floor
Mineola, NY 11501
Telephone: 516.741.4977
Facsimile: 516.741.0626
esmith@brodskysmith.com

Attorneys for Plaintiff

8/)/19
Purl A Ga ra /

 

PAUL A. ENGELMAYER |
United States District Judge

aif
NOTICE OF VOLUNTARY DISMISSAL

 
